Citation Nr: 1704029	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-12 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972, with service in Vietnam from July 1970 to July 1971.  The Veteran is in receipt of the Bronze Star Medal, the Air Medal with V device, and the Vietnam Campaign Medal, among others.  The Veteran's military occupational specialty was helicopter pilot.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  This case was previously before the Board in January 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

Bilateral hearing loss was caused by active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for bilateral hearing loss, any deficiency as to VA's duties to notify and assist is rendered moot.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran contends that he has current hearing loss related to exposure to loud noises associated with military weaponry and aircraft while on active duty with the United States Army and while serving with the Montana National Guard.

The Veteran's DD Form 214 reflects that he had service in the Republic of Vietnam and received awards and decorations that included the Air Medal with "V" Device and a Bronze Star Medal.  The Veteran's personnel records indicate that he was an Army Aviator with hundreds of flying hours of both helicopters and single engine aircraft.

During service the Veteran underwent numerous hearing evaluations.  A November 1968 service flight examination noted that the Veteran's ears were normal.  Audiometric findings (ISO) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
Not tested
5
LEFT
5
-5
5
Not tested
-5

The Veteran's June 1971 service flight examination noted that the Veteran's ears were normal.  


Audiometric findings (ISO) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
25
10
LEFT
35
25
15
20
20

The Veteran's May 1972 service separation examination noted that the Veteran's ears were normal.  Audiometric findings (ISO) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
Not tested
0
LEFT
0
0
0
Not tested
0

The Veteran's October 1973 service Annual Flying examination noted that the Veteran's ears were normal.  Audiometric findings (ISO) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
5
LEFT
5
10
5
5
5

A VA examination was conducted in June 2010.   Bilateral sensorineural hearing loss as defined by VA was diagnosed.  See 38 C.F.R. § 3.385 (2016).  The audiologist who conducted the examination noted the Veteran's reported military noise exposure related to aircraft and combat without the use of hearing protection.  The examiner, however, provided a negative nexus opinion, noting normal hearing at service discharge.  

An April 2016 VA examination was conducted.  The examiner diagnosed hearing loss for VA purposes and provided negative nexus opinion, noting hearing within normal limits at discharge.  

The Board found these opinions inadequate because the examiners relied upon normal hearing at discharge and did not assess service treatment records that showed threshold shifts and a notation of hearing loss during service.  In October 2016, therefore, the Board requested a medical opinion from an audiologist with the Veterans Health Administration (VHA) to address the question of whether the Veteran's bilateral hearing loss is related to his active service.

In an undated response, a VA audiologist opined that it was more likely than not that the Veteran's current level of hearing loss was caused by or a result of his military noise exposure.  The VA audiologist indicated, in pertinent part, as follows:

When looking at the overall audiological picture and the military career of this veteran, his hearing loss is most likely attributable to service noise exposure.  His hearing overall did shift for the worse from the time of his enlistment to the time of discharge.  At 1000 Hz his hearing shifted 15 dB in both ears when comparing the 1968 audiogram to the 1973 audiogram.  This evidences that the Veteran's hearing was negatively affected by noise exposure while in the service.  The veteran suffered a direct injury in the line of duty from acoustic trauma.

The VA audiologist went on to note that the Veteran had also reported a hearing injury during service on his 1971 audiogram and physical and that his hearing never returned to the levels documented in 1968.  The audiologist noted that the Veteran's current hearing loss type (high frequency sensorineural) was the most consistent with hearing damage from noise exposure.  The VA audiologist also noted that the National Institute of Occupational Safety and Health indicated that a significant threshold shift was defined as a 15dB shift or more at any frequency from 500 Hz to 4000 Hz.

After a review of the evidence of record, the Board finds that service connection for bilateral hearing loss should be granted.  The VHA opinion is of great probative value in this case.  The opinion contained a comprehensive review of the Veteran's medical records and also had a well-reasoned rationale for the opinion provided, including a reference to medical literature.  The VA audiologist referenced specific medical findings, including the significant 15dB shift that had occurred at 1000 Hz between the 1968 audiogram and the 1973 audiogram.  While contrary opinions were made by a June 2010 and an April 2016 VA examiner, those opinions are not probative as they did not address relevant evidence, and relied upon normal hearing at discharge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (noting that where hearing loss, as defined by 38 C.F.R. § 3.385, is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service).

In sum, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


